Ms. Justice Wolf
delivered the opinion of the court.
This is an application to dismiss the appeal on the ground that the transcript of the record was not filed in time. The motion recites that the District Court of San Juan rendered a judgment on July 1, 1914; that an appeal was taken on July 30, 1914; that the statement of the 'case presented to the District Court of San Juan on August 24, 1914, has been stricken from the files by order of the said district court, and that more than 150 days have elapsed since the appeal was taken.
*127This .case is not like the case of Belaval Veve v. Roberto H. Todd, decided today, because the appellant, Fray Antonio del Castillo, has made no showing whatsoever here. The appellant alleges that under the law no time has been fixed for filing an appeal in this court where no statement of the case or bill of exceptions exists. The case of Ciuró v. Ciuró, 20 P. R. R., 36, decided this contention in opposition to the stand taken by the appellant. Wé have had occasion to consider the question more elaborately in the case of Belaval v. Todd, supra.
The appeal must be

Dismissed.

Justices del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández took no part in the decision of this case.